IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

COMFORT A. BOATENG, ’
*
Debtor-Appellant :
v. : Civil No. PJM 19-1130
DEUTSCHE BANK, N.A. *
*
Appellee #
*
MEMORANDUM OPINION

 

Debtor-Appellant Comfort A. Boateng has appealed an Amended Order of the Bankruptcy
Court granting Appellee Deutsche Bank, N.A. in rem relief from the automatic stay in the
underlying bankruptcy proceeding, /n re Comfort A. Boateng, Ch. 13 Case No. TJC 17-26830
(Bankr. D. Md.). For the following reasons, the Court AFFIRMS the Amended Order of the
Bankruptcy Court, ECF No. 1-1.

I. Factual and Procedural Background

This is the third time that Boateng! has appealed an Order from the Bankruptcy Court in
the underlying bankruptcy proceeding—and the second time that Boateng has appealed this
particular Order. In the first instance, Boateng appealed the Bankruptcy Court’s Order granting
Deutsche Bank in rem relief from the automatic stay, and this Court remanded to the Bankruptcy
Court for further fact-finding. Boateng v. Deutsche Bank, N.A. et al, Civil No. PJM-18-1681, ECF
No. 18. In the second instance, Boateng appealed the Bankruptcy Court’s Order dismissing the

underlying bankruptcy proceeding for failure to file required documents and information, and this

 

' In this proceeding, all references to “Boateng” are to Comfort Boateng, unless the context indicates otherwise.

1
Court affirmed the Bankruptcy Court. Boateng v. Grigsby, Civil No. PJM-18-2948, ECF Nos. 9,
10.

The facts of Boateng’s underlying bankruptcy are fully laid out in the Court’s
Memorandum Opinion of April 22, 2019 in Boateng v. Grigsby, Civil No. PJM 18-2948, ECF No.
9, so the Court does not need to recite them fully here. However, the Court will emphasize a few
facts that it considers essential to resolving the present appeal, which, as with Boateng’s two prior
appeals, stems from the bankruptcy proceedings involving the same real property, 12600 Nichols
Promise Drive, Bowie, MD 20720 (the “Property”). See id. at 1. After defaulting on an adjustable-
rate note of $620,000 executed on the Property, Boateng, and her husband, Kofi L. Boateng, filed
for bankruptcy three times—each time the day before a foreclosure sale of the Property was to take
place. See id. at 1-2. All three bankruptcy proceedings were ultimately dismissed because the
Boatengs failed to file required information and documentation. See id. at 2-5. In its Memorandum
Opinion affirming the Bankruptcy Court’s dismissal of Boateng’s most recent bankruptcy
proceeding, this Court noted that Boateng’s “history with prior bankruptcy filings related to the
Property and debt at issue . . . clearly suggests a pattern of noncompliance with Bankruptcy Court
deadlines and requirements.” /d. at 6.

The Amended Order at issue in this appeal was issued in Boateng’s third bankruptcy
proceeding. On May 24, 2018, the Bankruptcy Court issued an Order lifting the automatic stay in
the bankruptcy proceedings and granting in rem relief to “Nationstar Mortgage, LLC d/b/a/ Mr.
Cooper.” Civil No. PJM 18-1681, ECF No. 1-1. Boateng appealed the Order, arguing that
Nationstar did not have the right to enforce the Order because the party that filed the Motion for
Relief, Deutsche Bank, was different from the party to whom the Bankruptcy Court granted relief,

Nationstar. The District Court, after hearing argument from both Boateng and Deutsche Bank,
remanded to the Bankruptcy Court with instructions to determine the true relationship between
Deutsche Bank and Nationstar. Civil No. PJM-18-1681, ECF No. 18.

On April 2, 2019, the Bankruptcy Court held a hearing on the issue on remand, and on
April 4, 2019, the Bankruptcy Court sought leave from the District Court to amend the Lift Stay
Order. Civil No. PJM-18-1681, ECF No. 21. On April 5, 2019, the District Court granted the
Bankruptcy Court’s request. Civil No. PJM-18-1681, ECF No. 22. Consequently, on April 10,
2019, the Bankruptcy Court issued a Memorandum Opinion that (1) amended the Lift Stay Order
to grant relief on behalf of Deutsche Bank and its successors, assigns, and agents, (2) found that
Deutsche Bank held the note on the Property and had properly assigned the note to Nationstar,
which acted as the servicer of the loan, and (3) held that Nationstar could properly act on behalf
of Deutsche Bank. Civil No. PJM-18-1681, ECF No. 23-1. That same day, the Bankruptcy Court
issued the Amended Order granting in a relief from the automatic stay to Deutsche Bank. Civil
No. PJM-18-1681, ECF No. 23-2.

On April 16, 2019, Boateng filed a timely appeal, but did not seek to designate the record
on appeal until May 20, 2019. See Civil No. PJM-19-1130, ECF No. 3. On June 10, 2019, the
Court issued a Memorandum Order directing Deutsche Bank to respond in writing as to whether
the Court should accept Boateng’s untimely designation of the record. See id. On June 17, 2019,
in response to the Memorandum Order, Deutsche Bank filed a Motion to Dismiss Boateng’s appeal
for (1) untimeliness in designating the record and in filing an appellant brief, and (2) continued
bad faith in the various bankruptcy filings. Civil No. PJM-19-1130, ECF No. 4. Boateng has yet

to file a response to Deutsche Bank’s Motion.
Il. Analysis

Pursuant to the Federal Rules of Bankruptcy Procedure, an appellant has fourteen days to
designate the record after filing a notice of appeal. Fed. R. Bankr. P. 8009(a)(1)(B). The Rules also
mandate that an appellant serve and file a brief within thirty days after “the docketing of notice
that the record has been transmitted or is available electronically.” Fed. R. Bankr. P. 8018(a)(1).

The Federal Rules of Bankruptcy Procedure state that if an appellant fails “to take any step
other than the timely filing of a notice of appeal,” a district court hearing the appeal has the
authority to “act as it considers appropriate,” such as, by “dismissing the appeal.” Fed. R. Bankr.
P. 8003(a)(2). Additionally, the Local Rules of the District of Maryland permit the Court to, upon
its own initiative or upon the motion of the appellee, dismiss the appeal if the appellant has failed
to comply with Bankruptcy Rules 8009 or 8018. Local Rules 404.2, 404.3.

Before dismissing an appeal under Rule 8003(a)(2), the court must take at least one of the
following steps: “(1) make a finding of bad faith or negligence; (2) give the appellant notice or an
opportunity to explain the delay; (3) consider whether the delay had any possible prejudicial effect
on the other parties; or (4) indicate that it considered the impact of the sanction and available
alternatives.” Jn re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir. 1992).

The Court finds that Boateng has demonstrated an extensive history of bad faith, or, at best,
negligence, in the bankruptcy proceedings and appeals regarding the real property at 12600
Nichols Promise Drive. As noted earlier and detailed extensively in the Court’s Memorandum
Opinion in Boateng v. Grigsby, Civil No. PJM-18-2948, ECF No. 9, for more than a decade,
Boateng used the bankruptcy and appeal process as a dilatory tactic to stave off the foreclosure
and sale of the Property, never filing the required information and documentation to support her

bankruptcy claims. Boateng continues her pattern of noncompliance with the Rules in the present
appeal, providing no reason for her delay in attempting to designate the record, and neither seeking
leave from the Court for an extension of time, nor contacting the Court by any method to explain
her untimeliness. Given her lengthy record of untimely, deficient filings in this and other related
bankruptcy proceedings, Boateng’s attempt to designate the record on appeal nearly three weeks
after the deadline to do so had passed is too little, too late to overcome the inference of the Court
that she never intended to pursue this appeal legitimately.
Il. Conclusion

For the foregoing reasons, the Bankruptcy Court’s Amended Lift Stay Order, ECF No. 1-
1, is AFFIRMED.

Deutsche Bank’s Motion to Dismiss Appeal, ECF No. 4, is GRANTED.

The Clerk is directed to CLOSE this case.

A separate Order will ISSUE.

/s/

_ J. MESSITTE
UNITE ATES DISTRICT JUDGE

July 17, 2019
